Citation Nr: 0618653	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  02-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

Entitlement to a higher initial rating for cranial nerve III 
palsy with facial numbness and ptosis and diplopia of the 
right eye, rated as 10 percent disabling prior to May 10, 
2002, and noncompensably disabling beginning on that date.

Entitlement to a higher initial rating for diabetes mellitus, 
evaluated as 10 percent disabling prior to March 19, 2002, 
and 20 percent beginning on that date.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1967.  He served in Vietnam from November 1966 to 
November 1967; his principal duties at that time were 
engineer equipment assistant and bridge specialist.  He 
received no award or decoration indicative of his 
participation in combat.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In November 2005, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for PTSD and 
bilateral hearing loss disability are decided herein, the 
issues of entitlement to higher initial ratings for 
peripheral neuropathy of the lower extremities and 
entitlement to a higher rating for cranial nerve palsy with 
facial numbness and ptosis and diplopia of the right eye are 
dismissed, and the issues of entitlement to a higher initial 
rating for diabetes mellitus and entitlement to a TDIU are 
addressed in the remand that follows the order section of 
this decision.

In March 2006, the Board sent a letter to the veteran and his 
representative informing them that the Board was raising the 
issue of whether a timely appeal had been filed with respect 
to the issues of entitlement to higher initial ratings for 
peripheral neuropathy of the lower extremities and cranial 
nerve palsy with facial numbness and ptosis and diplopia of 
the right eye.  The Board informed the veteran and his 
representative of the pertinent information and legal 
criteria, and afforded them an appropriate opportunity to 
respond.  


FINDINGS OF FACT

1.  The veteran has a diagnosis of post-traumatic stress 
disorder (PTSD).

2.  The veteran did not engage in combat with the enemy.

3.  No stressor supporting a diagnosis of PTSD has been 
corroborated by credible evidence.

4.  Bilateral hearing loss disability was not present within 
one year of the veteran's discharge from service.

5.  The veteran's hearing loss disability is not 
etiologically related to active military service.

6.  In November 2002, the RO mailed notification to the 
veteran of its October 2002 decision that granted service 
connection for peripheral neuropathy of each lower extremity 
and assigned a 10 percent rating for each lower extremity, 
and granted service connection for cranial nerve III palsy 
with facial numbness and ptosis and diplopia of the right 
eye, and assigned a 10 percent evaluation effective March 11, 
2002, and then a noncompensable evaluation from May 10, 2002; 
the veteran filed a timely notice of disagreement with 
respect to assignment of these initial ratings.  

7.  On March 11, 2004, the RO mailed a statement of the case 
regarding the initial evaluations assigned for peripheral 
neuropathy of each lower extremity and cranial nerve III 
palsy.

8.  The veteran's substantive appeal with respect to the 
initial evaluations assigned for peripheral neuropathy of 
each lower extremity and cranial nerve III palsy was received 
May 20, 2004; the substantive appeal is presumed postmarked 
May 13, 2004.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.385 (2005).

3.  The veteran's substantive appeal with respect to the 
issues of entitlement to a higher initial evaluations for 
peripheral neuropathy of the lower extremities and cranial 
nerve III palsy with facial numbness and ptosis and diplopia 
of the right eye is not timely.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Ratings for Peripheral Neuropathy of the 
Lower Extremities and Cranial Nerve III Palsy with Facial 
Numbness and Ptosis and Diplopia of the Right Eye

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (in this case, 
the RO) mails the Statement of the Case to the appellant, or 
within the remainder of the one- year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case and the date of the mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(b) (2005); See also 38 C.F.R. § 
3.160 (d).  Absent evidence of a postmark, it is presumed 
that any written document required to be "filed within a 
specified period of time," which includes a notice of 
disagreement or substantive appeal, was mailed 5 days prior 
to the actual receipt of the document by VA, excluding 
Saturdays, Sundays, and legal holidays.  38 C.F.R. §§ 
20.305(a), 20.306.

An extension of the 60-day period for filing a substantive 
appeal, or of the 60-day period for responding to a statement 
of the case or supplemental statement of the case may be 
granted for good cause.  38 C.F.R. § 20.303.  If a timely 
appeal is not filed with a determination, it becomes final.  
38 U.S.C.A. § 7105(c).  If a timely substantive appeal has 
not been received, the appeal may be dismissed.  VAOPGCPREC 
9- 99.

The record reflects that in November 2002, the RO mailed 
notification to the veteran of its October 2002 decision that 
granted service connection for peripheral neuropathy of each 
lower extremity and assigned a 10 percent rating for each 
lower extremity, and granted service connection for cranial 
nerve III palsy with facial numbness and ptosis and diplopia 
of the right eye, and assigned a 10 percent evaluation 
effective March 11, 2002, and then a noncompensable 
evaluation from May 10, 2002.  Thereafter, the veteran filed 
a timely notice of disagreement with respect to the initial 
ratings for these three service-connected disabilities.  On 
March 11, 2004, the RO mailed a statement of the case 
regarding the initial evaluations assigned for peripheral 
neuropathy of each lower extremity and cranial nerve III 
palsy.  The veteran was informed that he must submit a 
Substantive Appeal within 60 days, or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, to perfect 
his appeal.  Because the statement of the case was issued 
after the one year period from the date of mailing of the 
notification of the determination being appealed, the veteran 
had to submit his substantive appeal within the 60-day time 
limit.  The veteran's substantive appeal with respect to each 
of these issues was received on May 20, 2004; the substantive 
appeal is presumed postmarked May 13, 2004, which is five 
days prior to the date the substantive appeal was stamped as 
received, not including Saturdays, Sundays, or legal 
holidays.  See 38 C.F.R. § 20.305.  The 60-day time limit had 
expired prior to May 13, 2004, and therefore, the veteran did 
not file a timely appeal with respect to these issues.  
Accordingly, the veteran's appeal of the initial disability 
evaluations for his service connected peripheral neuropathy 
of the lower extremities and cranial nerve III palsy with 
facial numbness and ptosis and diplopia of the right eye must 
be dismissed.


II.  Service Connection for PTSD and Bilateral Hearing loss

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that through the statement of the case, 
supplemental statements of the case, letters dated in July 
2002, June 2003, December 2004, January 2005, and June 2005, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence in support of his claims, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
claimed disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either of the claims.  The Board is also unaware 
of any such outstanding evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the RO on either of the claims would have been different 
had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.

Factual Background

Service medical records are negative for evidence of PTSD or 
bilateral hearing loss disability.  

An April 2002 Vet Center Intake form notes that the veteran 
was struggling with the following issues: depression, anger, 
stress, anxiety, loss of good health, and not being able to 
work.  The veteran described several stressors including the 
death of two of his friends, an ammunition dump being set 
off, an ambush of his platoon, and seeing several soldiers 
die in a helicopter crash.  The veteran stated that he worked 
construction for three years after service and then went to 
work in various other construction jobs, including self 
employment.  He stated that he walked off many jobs because 
of his anger.  

The report of an August 2002 VA psychiatric exam notes that 
the veteran's claims file was reviewed.  The veteran 
described several stressful events in service and stated that 
he has flashbacks and intrusive distressing recollections.  
The examiner stated that the veteran meets the diagnostic 
criteria for PTSD related to these stressors.  The diagnoses 
were PTSD and depressive disorder.  

The report of an August 2002 VA audiology exam notes that the 
veteran had military noise exposure in terms of mortars, 
cannons, and artillery.  He also had post-service 
occupational exposure to power tools as a carpenter.  
Audiometric evaluation revealed the following:



1000
2000
3000
4000
Average
Right 
Ear

20
60
60
45
46
Left 
Ear

25
50
40
45
40

Maryland CNC tests revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

A December 2003 letter from the National Archives and Records 
Administration notes that the records of the veteran's unit 
were searched; however, there was no indication of any 
casualties matching the veteran's descriptions.  

An October 2004 letter from a VA audiologist notes that the 
veteran reported being exposed to cannons, mortars, 
explosions, and heavy guns in service, and also reported a 
history of progressive hearing loss since service.  The VA 
audiologist stated that after conducting tests, it appears 
that the configuration of the veteran's "hearing loss is 
possibly consistent with noise exposure."  The VA 
audiologist also stated that the veteran is "already service 
connected for tinnitus.  For these reasons, it would seem as 
likely as not that the hearing loss began during his military 
duty."

The report of a March 2005 VA examination notes that the 
claims file was reviewed.  The examiner noted that 
audiometric exams done while the veteran was on active duty 
showed no hearing loss disability.  The examiner stated that 
while an audiometric shift did occur, the examiner could not 
determine the cause.  The examiner stated, "I am not able to 
clearly determine the etiology of the hearing loss without 
resorting to mere speculation."

General Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005). 

Although the veteran has a medical diagnosis of PTSD and a 
medical opinion linking his PTSD to active service is of 
record, he received no award or decoration indicative of his 
participation in combat and there is no other corroborating 
evidence of his participation in combat.  In addition, he has 
not provided any specific information concerning the 
allegation that he witnessed his friend being killed and the 
death of several soldiers in a helicopter crash, and he has 
not been able to provide corroborating evidence of his 
alleged stressors.  Moreover, development to verify his 
alleged stressors has been unsuccessful.  Since the evidence 
does not establish that the veteran engaged in combat with 
the enemy and there is no credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

In reaching this conclusion, the Board has considered the-
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.  

B.  Bilateral Hearing Loss Disability

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The medical evidence of record establishes that the veteran 
currently has hearing loss disability for VA purposes.  
However, there is no contemporaneous medical evidence of 
hearing loss disability in service or until many years 
thereafter.  With respect to whether the current hearing loss 
disability is related to service, the Board has concluded 
that of the two medical opinions on point, that of the March 
2005 VA examiner is more comprehensive.  After reviewing the 
claims file, examining the veteran, and learning the 
veteran's history of in-service and post-service noise 
exposure (the veteran worked in construction and as a 
carpenter for many years), the March 2005 VA examiner stated 
that she was unable to determine the etiology of the 
veteran's hearing loss disability without resorting to 
speculation.  In contrast, the VA audiologist who wrote the 
October 2004 letter did not have access to the veteran's 
claims folder, did not review his service medical records, 
did not acknowledge the veteran's post-service occupational 
exposure to noise, and based her opinion that the veteran's 
hearing loss is at least as likely as not due to his military 
service in part on the fact that the veteran's tinnitus is 
service-connected, when in fact, the tinnitus is service 
connected on the basis that it is secondary to the veteran's 
diabetes mellitus.  Therefore, service connection for hearing 
loss disability is not in order.

The Board has also considered the-benefit-of-the-doubt 
doctrine in reaching this conclusion, but has determined that 
it is not applicable to this claim because the preponderance 
of the evidence is against the claim.  



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

As a timely substantive appeal was not filed, the appeal of 
the initial disability evaluation assigned for the veteran's 
peripheral neuropathy of the right lower extremity is 
dismissed.

As a timely substantive appeal was not filed, the appeal of 
the initial disability evaluation assigned for the veteran's 
peripheral neuropathy of the left lower extremity is 
dismissed.

As a timely substantive appeal was not filed, the appeal of 
the initial disability evaluation assigned for the veteran's 
cranial nerve III palsy with facial numbness and ptosis and 
diplopia of the right eye, is dismissed.


REMAND

The veteran claims that he is entitled to a higher initial 
rating for diabetes mellitus as well as TDIU.  Although the 
clams files contain two medical opinions concerning the 
impact of the veteran's service-connected peripheral 
neuropathy on his ability to work, neither is sufficient for 
adjudication of the claim.  The August 2002 VA examiner did 
not state whether the veteran is rendered unemployable due to 
his service-connected peripheral neuropathy; he only stated 
that the veteran could not do carpentry work.  The vocational 
rehabilitation assessment opinion states that the veteran is 
unemployable due to both service-connected and nonservice-
connected disabilities.  Furthermore, there is no opinion 
regarding the impact of the veteran's other service-connected 
disabilities on his ability to work.  Therefore, a VA 
examination is warranted.

In addition, while this case is in remand status, the 
originating agency should ensure that the veteran is provided 
all required notice.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman and notice that he 
should submit any pertinent evidence in 
his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the RO or the AMC should arrange 
for the veteran to be afforded a VA 
examination(s) to determine the current 
manifestations of his service-connected 
disabilities and the impact of the 
service-connected disabilities on his 
ability to work, to include whether they 
render him unemployable.  The claims 
folders must be made available to and 
reviewed by the examiner(s).  The 
rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


